     Case 8:20-cv-03115-TPB-AAS Document 7 Filed 03/11/21 Page 1 of 2 PageID 37



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


DAVID WALLS, et al.,

        Plaintiffs

v.                                                      8:20-cv-3115-TPB-AAS

JAMES P. NAULT, President,
Vagabond Mobile Home Park,
et al.,

      Defendants.
______________________________/

               ORDER ADOPTING REPORT AND RECOMMENDATION

        This matter is before the Court on consideration of the report and recommendation

of Amanda A. Sansone, United States Magistrate Judge, entered on February 16, 2021

(Doc. 6). Judge Sansone recommends that Plaintiffs’ motion for leave to proceed in forma

pauperis (Doc. 2) be denied, and that their complaint (Doc. 1) be dismissed due to

Plaintiffs’ failure to file an amended complaint and amended affidavits of indigency as

directed. Neither Plaintiffs nor Defendants filed an objection to the report and

recommendation, and the time to object has expired.

        After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 732

(11th Cir. 1982). In the absence of specific objections, there is no requirement that a

district judge review factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject, or modify, in whole or in part, the

findings and recommendations. 28 U.S.C. § 636(b)(1)(C). The district judge reviews
  Case 8:20-cv-03115-TPB-AAS Document 7 Filed 03/11/21 Page 2 of 2 PageID 38



legal conclusions de novo, even in the absence of an objection. See Cooper-Houston v. S.

Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428,

1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994) (table).

        Upon due consideration of the record, including Judge Sansone’s report and

recommendation, the Court adopts the report and recommendation. Consequently,

Plaintiffs’ in forma pauperis motion is denied. The complaint is dismissed.

        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

(1)     Judge Sansone’s report and recommendation (Doc. 6) is AFFIRMED and

        ADOPTED and INCORPORATED BY REFERENCE into this Order for all

        purposes, including appellate review.

(2)     Plaintiffs’ motion for leave to proceed in forma pauperis (Doc. 2) is DENIED.

(3)     The complaint (Doc. 1) is DISMISSED.

(4)     The Clerk is directed to terminate any pending motions and deadlines, and

        thereafter close this case.

        DONE and ORDERED in Chambers, in Tampa, Florida, this 11th day of March,

2021.




                                                TOM BARBER
                                                UNITED STATES DISTRICT JUDGE




                                          Page 2 of 2
